 1

 2

 3

 4

 5                             UNITED STATES DISTRICT COURT

 6                                     DISTRICT OF NEVADA

 7 Mariano Madrid,                                    Case No.: 2:19-cv-01659-APG-NJK

 8           Petitioner
                                                                        ORDER
 9 v.

10 Jerry Howell, et al.,

11           Respondents

12

13          Petitioner Mariano Madrid has filed an application to proceed in forma pauperis and a

14 habeas petition. ECF No. 1.

15          The matter has not been properly commenced, however, because Madrid has not paid the

16 filing fee1 and the pauper application does not include all required attachments. Under 28 U.S.C.

17 § 1915(a)(2) and Local Rule LSR 1-2, a petitioner must attach both an inmate account statement

18 for the past six months and a properly executed financial certificate. Madrid has not complied

19 with either requirement. The application is therefore incomplete.

20          IT IS THEREFORE ORDERED that petitioner Mariano Madrid shall file an application

21 for leave to proceed in forma pauperis, accompanied by a signed financial certificate and a

22

23   1
       Madrid’s filing includes an “Inmate Account Transaction Request” directing payment of $5.00
     to the court. ECF No. 1-5. To date, however, the court has not received payment.
 1 statement of his inmate account. The Clerk of the Court shall send Madrid a blank application

 2 form for incarcerated litigants. In the alternative, Madrid shall make the necessary arrangements

 3 to pay the filing fee of $5.00, accompanied by a copy of this order. Madrid shall have 30 days

 4 from the date this order is entered to comply. Failure to comply will result in the dismissal of

 5 this action.

 6         Dated: October 1, 2019.

 7                                                       __________________________________
                                                         U.S. District Judge Andrew P. Gordon
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    2
